DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 02/26/21 is acknowledged.  Currently, claims 1-21 are pending.  Claims 16-21 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1-15 are under examination.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Written Description
          Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
          Claims 1, 14 and 15 recite “BAFF polypeptide or a fragment thereof” in a biological sample obtained from a subject.  The instant claims an increase or decrease of the markers is correlated with immune status, infection or disease.  Implicit in this is that the fragments, would need to possess certain functional characteristics, namely that the fragments, would have to exist in vivo in a biological sample and at levels that correlate with immune status, infection or disease.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or 
	The claims are directed to methods of monitoring immune status in a subject comprising determining an increase or decrease of a BAFF polypeptide or fragment thereof in a biological sample compared to a control and correlating with immune status, infection or disease.
          The claims as a whole therefore cover methods of monitoring immune status based on the amount of a large genus of markers.  The markers in this case are recited in terms of structural characteristics (i.e., fragments of BAFF polypeptide).  However, also implicit in the claims are functional characteristics; namely, that the fragments exist in biological samples and at amounts that correlate with immune status, infection and disease. Thus, the use of the fragments as “surrogate markers” conveys additional functional characteristics that must be possessed by the members of the genus.
	The polypeptide molecules meeting the structural requirements of the claim give rise to a large genus that is characterized by substantial variability. To meet the structural requirements of the claim, the biomarkers could be any BAFF polypeptide fragment having any and all amino acids and could be a single amino acid or be a BAFF polypeptide cleaved at any possible position of the molecule or comprise any and all deletions or substitutions of amino acids.

present in physiological samples; and in particular, what fragments are present at amounts that correlate with immune status, infection or disease.  The specification discloses plasma and serum analysis in which BAFF polypeptide levels are detected (e.g. pages 38-44) and discloses that serum BAFF levels are reduced in MM patients with active disease and increased in MM patients who have achieved complete remission.  Further, the specification discloses that that the BAFF comprises the amino acid sequence of SEQ ID NO: 1.  However, Karpusas (US 2006/01369136) (listed in the IDS filed 07/11/19) shows that SEQ ID NO: 2 which is a 100% match with SEQ ID NO: 1 of the current specification is a myc tagged human BAFF which is a fusion protein (para’s 0036, 0045).  Thus, the BAFF comprising SEQ ID NO: 1 is not a naturally occurring protein in the patient and therefore is not BAFF detected in the serum or plasma of the subject. The specification also fails to provide a single example of a fragment having a percentage identity with BAFF or provide the identity of any protein or peptide having a percentage match with the BAFF and specifically correlated with immune status, disease, infection etc. The specification does not report any data regarding any BAFF polypeptide fragments or and does not provide a single BAFF polypeptide or fragment thereof which has specific percentages of 75, 80 or 90 percentage.
	The disclosure the BAFF polypeptide fails to convey evidence of possession of an entire genus, which would encompass a large number of polypeptide fragments, 
Although it is possible to envision, with the aid of a computer, all possible fragments, variants or degradation products of these molecules, it is not possible to envision or predict which fragments, variants or degradation products actually exist in vivo and are present in detectable amounts that correlate with immune status, infection and disease. In other words, it is not possible to envision which fragments, variants or degradation products are surrogate markers of immune status, infection and diease. The specification fails to describe what fragments, variants or degradation products could be used as markers, as it does not provide relevant identifying details (such as amino acid sequence) for any fragments, variants or degradation products.
In summary, the finding of a moderate correlation between the BAFF polypeptide in serum and plasma fails to convey evidence of possession of the claimed genus, in which any BAFF polypeptide fragment is used as a surrogate marker of immune status, infection and disease. Similarly, the single disclosure of BAFF polypeptide fails to convey evidence of possession of the entire scope of the claims, which is directed to a large genus of polypeptide fragments.   
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

          Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to methods of monitoring immune status of a subject comprising determining an increase or decrease of a BAFF polypeptide or fragment thereof in serum or plasma sample compared to a control and correlating with immune status, infection or disease. The limitations “immune status, infection and disease”      represents a genus and encompasses any and all possible infections, diseases and status of a subjects immune system.   The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to name a few.  The limitation ‘is at higher risk’ allows for the subject to not have any disease or condition but merely is possibly of acquiring in the future.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
         A review of the instant specification indicates the following.  The specification on page 9, lines 8-27 discloses the detection of human BAFF in serum samples and a correlation of the reduction of BAFF in multiple myeloma patients (humans) with active MM compared to healthy subjects and increased serum BAFF levels in MM patients with complete remission compared to healthy controls.  The examples on pages 38-44 
The only example utilized in the specification appears to be limited to human serum or plasma samples and measurement of BAFF polypeptide for monitoring multiple myeloma.  The specification does not disclose that BAFF polypeptide which appears in serum or plasma of multiple myeloma patients (which appear to be human) also appears in any and all subjects and is correlated with any and all possible infections, diseases and status of a subject’s immune system or the possibility of a subject not having the disease possibly acquiring the disease in the future. 

It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991). The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the recitation “impaired immune system” is vague and indefinite.  The specification does not provide a definite for the phrase and does not clearly define what is encompassed by the impaired immune system. It is unclear what characteristics or conditions is encompassed and thus the metes and bounds of the claim cannot be ascertained.  See also deficiency found in claim 15.
Claim 4 is vague and indefinite in reciting the BAFF polypeptide or a fragment thereof comprises SEQ ID NO: 1. Karpusas (US 2006/01369136) (listed in the IDS filed 07/11/19) shows that SEQ ID NO: 2 which is a 100% match with SEQ ID NO: 1 of the current specification is a myc tagged human BAFF which is a fusion protein (para’s 0036, 0045).  Thus, the BAFF comprising SEQ ID NO: 1 is not a naturally occurring protein in the patient and therefore is not BAFF detected in the serum or plasma of the subject and it is unclear how the BAFF comprising SEQ ID NO: 1 would be correlated 
Claim 13 is indefinite in reciting improper Markush language  in reciting “wherein the disease includes but is not limited to…” because it appears to intend to limit the scope of the immunodeficiency disease in the claims but improperly defines it as such.  Perhaps, Applicant intends, “the immunodeficiency disease is selected from the group consisting of AIDS…”.
Claim 14 is vague and indefinite in reciting “higher risk”.  The term "higher" in claim 14 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   See also deficiency found in claim 15.
Claim 15 is vague and confusing because it is unclear how one can determine both an increased amount and a decreased amount when comparing to the predetermined cut-off value or amount in the control.  Once the amount is determined it would appear that it would either be increased or decreased as compared to the cut-off or control but could not be both.  Please clarify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carbone et al. (Infectious Disease, 2015; 47, pages 260-262) in light of Boasso et al (J Intern Med. 2009, Jan. 265(1) pages 1-23).
Carbone et al discloses a method comprising detecting the amount of serum BAFF in HIV positive individuals (e.g. abstract, Introduction, pgs 261-262).  Carbone et al discloses that serum BAFF levels were significantly higher among HIV-infected patients than amount controls (e.g. p 262) and also discloses the comparison of a level to that of a cutoff level of HIV patients and determined that BAFF was significantly higher in patients who later developed AIDS.  As shown by Basso et al HIV causes impairment of the immune system eventually leading to AIDS (e.g. abstract and throughout the reference).  Carbone et al discloses that the BAFF is detected by enzyme-linked immunosorbent assay (e.g. abstract). 

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenson et al (WO 2014/124280).

With respect to claim 15 as currently recited.  Since it appears that the amount would either be increased or decreased as compared to the cut-off or control but could not be both the teachings of Berenson et al read on the scenario of the decreased amount being indicative of the subject suffering from disease.  Thus, given its broadest reasonable interpretation Berenson et al reads on the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al in view of Berenson et al (WO 2014/124280) (submitted in the IDS filed 07/11/19).
See above for the teachings of Carbone et al.
Carbone et al differs from the instant invention in failing to teach the detection system is lateral flow assay.
Berenson et al teaches that it is known and conventional in the art that BAFF can be detected with a lateral flow assay (e.g. page 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a lateral flow assay such as taught by Berenson et al into the method of Carbone et al because Berenson et al teaches that it is known and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow assay such as taught by Berenson et al into the method of Carbone et al.

s 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone et al in view of Takeuchi et al (US 2008/0050381).
See above for the teachings of Carbone et al.
Carbone et al differs from the instant invention in failing to specifically state the detection is done with an antibody specific for BAFF.
Takeuchi et al teaches that it is known and conventional in the art that antibodies which can be monoclonal or polyclonal are utilized in assays such as ELISA for the detection and measurement of BAFF (e.g. para 0007).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate antibodies such as taught by Takeuchi et al into the method of Carbone et al because Takeuchi et al teaches that it is known and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating antibodies such as taught by Takeuchi et al into the method of Carbone et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is 
  The claims are directed to a naturally occurring correlation between the amount of BAFF polypeptide or fragments thereof in subjects with impaired immune systems, at higher risk of or suffering from infections or diseases (“Guidance”, I.A.2.) (2A Prong one).  The additional elements (2A Prong two) of detecting an amount of BAFF in a biological sample and comparing to a cut-off or control are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also,( step 2B) the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of detecting an amount of BAFF in a biological sample and comparing to a cut-off or control are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as 
         Also, claim 1 recites “wherein an increased amount of BAFF polypeptide ora fragment thereof in the biological sample of the subject as compared to the predetermined cut-off value or amount in the control serum or plasma sample is indicative of an impaired immune system”.  Claim 14 recites “wherein a decreased amount of BAFF polypeptide or a fragment thereof in the biological sample of the subject as compared to the predetermined cut-off value or amount in the control serum or plasma sample indicates that the subject is at higher risk of or suffering from an infection or a disease” and Claim 15 recites “wherein an increased amount of BAFF polypeptide or a fragment thereof in the biological sample of the subject as compared to the predetermined cut-off value or amount in the control serum or plasma sample is indicative of an impaired immune system, and a decreased amount of BAFF polypeptide or fragment in the biological sample of the subject as compared to the predetermined cut-off value or amount in the control serum or plasma sample indicates that the subject is at higher risk of or suffering from an infection or a disease”. The “wherein” statements at best articulate the judicial exception, amounting only to a general instruction to apply or use the judicial exception.  This could read on mental activity being performed solely in a practitioner’ head, e.g. A mental appreciation of the amounts of BAFF polypeptides or fragments thereof in subjects having impaired immune systems, at higher risk of or suffering from infections or diseases. No active method steps are invoked or clearly required; the “wherein” statements do not include 
          Based upon this analysis of the claims as a whole, the above noted claims 1-15 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 101 rejections set forth in this Office action. The prior art of record does not teach nor fairly suggest detecting BAFF polypeptide fragments and specifically correlating the amount of these fragments to an impaired immune system as currently recited.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641